
	

114 S2771 IS: To amend title 38, United States Code, to expand the qualifications for licensed mental health counselors of the Department of Veterans Affairs.
U.S. Senate
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2771
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2016
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the qualifications for licensed mental health
			 counselors of the Department of Veterans Affairs.
	
	
		1.Expansion of qualifications for licensed mental health counselors of the Department of Veterans
 AffairsSection 7402(b)(11)(A) of title 38, United States Code, is amended by inserting or equivalent degree after master's degree.  